                                            Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 1 of 7
      A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e         (f or m m o difi e d wit hi n Distri ct o n S e pt. 3 0,           2 0 1 9)
                                        S h e et 1



                                                                   U      NI T E D              ST        ATES               D      I S T RI C T C O U R T
                                                                                       _ _ _S_So_out_uth_her_er_nn_ Distri
                                                                                                                     DistrictctctofofofN eN _ew_w_Y_Yor_ork_ k_ _ _ _
                                                                                                                      Distri
                                                                                                                             )
                            U NI T E D S T A T E S O F A M E RI C A                                                          )           J U D G M E N T I N A C RI MI N A L C A S E
                                                v.                                                                           )
                                        C E S A R E S PI N O Z A                                                             )
                                                                                                                             )           C as e N u m b er: 1: 1 9- cr- 0 0 6 4 1- G H W
                                                                                                                             )           U S M N u m b er:                8 7 0 8 6- 0 5 4
                                                                                                                             )
                                                                                                                             )             Cl a y K a mi n s k y, E s q.
                                                                                                                             )           D ef e n d a nt’s Att or n e y
      T H E D E F E N D A N T:
      G✔ pl e a d e d g uilt y t o c o u nt(s)                C o u nt 1.1.
      G✔ pl e a d e d n ol o c o nt e n d er e t o c o u nt(s)
          w hi c h w as a c c e pt e d b y t h e c o urt.
      G✔ w as f o u n d g uilt y o n c o u nt(s)
          aft er a pl e a of n ot g uilt y.

      T h e d ef e n d a nt is a dj u di c at e d g uilt y of t h es e off e ns es:

      Titl e & S e cti o n ?                            N at u r e of Off e ns e                                                                                                   Off e ns e E n d e d                        C o u nt
     8 U.U. S.S. C.C. § 1 3 2 6( a)                     Ill e g al R Re e entrntry y                                                                                                M a y 119,9, 22001199                1




                 T h e d ef e n d a nt is s e nt e n c e d as pr o vi d e d i n p a g es 2 t hr o u g h                              7                   of t his j u d g m e nt. T h e s e nt e n c e is i m p os e d p urs u a nt t o
      t h e S e nt e n ci n g R ef or m A ct of 1 9 8 4.
      G✔ T h e d ef e n d a nt h as b e e n f o u n d n ot g uilt y o n c o u nt(s)
      G✔ C o u nt(s)                                                                          G✔ is             G✔ ar e dis miss e d o n t h e m oti o n of t h e U nit e d St at es.
                    It is or d er e d t h at t h e d ef e n d a nt m ust n otif y t h e U nit e d St at es att or n e y f or t his distri ct wit hi n 3 0 d a ys of a n y c h a n g e of n a m e, r esi d e n c e,
      or m aili n g a d dr ess u ntil all fi n es, r estit uti o n, c osts, a n d s p e ci al ass ess m e nts i m p os e d b y t his j u d g m e nt ar e f ull y p ai d. If or d er e d t o p a y r estit uti o n,
      t h e d ef e n d a nt m ust n otif y t h e c o urt a n d U nit e d St at es att or n e y of m at eri al c h a n g es i n e c o n o mi c cir c u mst a n c es.

                                                                                                                                                                               J ul y 7, 2 0 2 0
                                                                                                                           D at e of I m p ositi o n of J u d g m e nt
                 USDC SDNY
                 DOCUMENT
                 ELECTRONICALLY FILED                                                                                      Si g n at ur e of J u d g e
                 DOC #:
                 DATE FILED: 7/10/2020
                                                                                                                                                                     Gr e g or y H. WW oo oo dds,s, U S D J
                                                                                                                           N a m e a n d Titl e of J u d g e


                                                                                                                                                 July 9, 2020
                                                                                                                           D at e




                                                                                                                                                                             T hi s p a g e i is s al w a y s i in nclcluuddeedd ww hh ee nn pri nti n g.

Pri nt t thihis s p a g e n o w              R e s et t thihis s p a g e
                                          Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 2 of 7
    A O 2 4 5 B ( R e v. 0 9/ 1 9) J u d g m e nt i n Cri mi n al C as e
                                   S h e et 2 — I m pris o n m e nt

                                                                                                                                                     J u d g m e nt — P a g e      2
                                                                                                                                                                                   2          of         77
     D E F E N D A N T: CESAR
                         C E S A R ESPINOZA
                                     E S PI N O Z A
     C A S E N U M B E R: 1:19-cr-00641-GHW
                            1: 1 9- cr- 0 0 6 4 1- G H W

                                                                                           I M P RI S O N M E N T
                  T h e d ef e n d a nt is h er e b y c o m mitt e d t o t h e c ust o d y of t h e F e d er al B ur e a u of Pris o ns t o b e i m pris o n e d f or a
     t ot al t er m of:

      Time
      Ti m e served.
             s er v e d.




             G✔     T h e c o urt m a k es t h e f oll o wi n g r e c o m m e n d ati o ns t o t h e B ur e a u of Pris o ns:




             G✔     T h e d ef e n d a nt is r e m a n d e d t o t h e c ust o d y of t h e U nit e d St at es M ars h al.

             G✔     T h e d ef e n d a nt s h all s urr e n d er t o t h e U nit e d St at es M ars h al f or t his distri ct:

                    G✔ at                                                  G✔      a. m.       G✔    p. m.         on                                                                  .

                    G✔ as n otifi e d b y t h e U nit e d St at es M ars h al.

             G✔     T h e d ef e n d a nt s h all s urr e n d er f or s er vi c e of s e nt e n c e at t h e i nstit uti o n d esi g n at e d b y t h e B ur e a u of Pris o ns:

                    G✔ b ef or e 2 p. m. o n                                                                 .

                    G✔ as n otifi e d b y t h e U nit e d St at es M ars h al.
                    G✔ as n otifi e d b y t h e Pr o b ati o n or Pr etri al S er vi c es Offi c e.


                                                                                                    RET U R N
     I h a v e e x e c ut e d t his j u d g m e nt as f oll o ws:




                    D ef e n d a nt d eli v er e d o n                                                                           to

     at                                                                         , wit h a c ertifi e d c o p y of t his j u d g m e nt.



                                                                                                                                                 U NI T E D S T A T E S M A R S H A L


                                                                                                              By
                                                                                                                                           D E P U T Y U NI T E D S T A T E S M A R S H A L




                                                                                                                                                                       Include
                                                                                                                                                                       I n cl u d e this
                                                                                                                                                                                    t hi s page
                                                                                                                                                                                           p a g e when
                                                                                                                                                                                                   w h e n printing?
                                                                                                                                                                                                           pri nti n g ?
Print
Pri nt this
       t hi s page
              p a g e now
                      no w                  Reset
                                            R e s et tthis
                                                       hi s ppage
                                                              age                                                                                                                          Yes
                                                                                                                                                                                           Yes            No
                                                                                                                                                                                                          No
                                            Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 3 of 7
     A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                         S h e et 3 — S u p er vis e d R el e as e
                                                                                                                                                         J u d g m e nt — P a g e       3           of             7
     D E F E N D A N T: C E S A R E S PI N O Z A
     C A S E N U M B E R: 1: 1 9- cr- 0 0 6 4 1- G H W
                                                                                       S U P E R VI S E D R E L E A S E
     U p o n r el e as e fr o m i m pris o n m e nt, y o u will b e o n s u p er vis e d r el e as e f or a t er m of:
       O n e yyeear.
                  ar.




                                                                                     M A N D A T O R Y C O N DI TI O N S
     1.       Y o u m ust n ot c o m mit a n ot h er f e d er al, st at e or l o c al cri m e.
     2.       Y o u m ust n ot u nl a wf ull y p oss ess a c o ntr oll e d s u bst a n c e.
     3.       Y o u m ust r efr ai n fr o m a n y u nl a wf ul us e of a c o ntr oll e d s u bst a n c e. Y o u m ust s u b mit t o o n e dr u g t est wit hi n 1 5 d a ys of r el e as e fr o m
              i m pris o n m e nt a n d at l e ast t w o p eri o di c dr u g t ests t h er e aft er, as d et er mi n e d b y t h e c o urt.
                         G✔ T h e a b o v e dr u g t esti n g c o n diti o n is s us p e n d e d, b e c a us e t h e C o urt h as d et er mi n e d t h at t h e d ef e n d a nt p os es a l o w ris k of
                              f ut ur e s u bst a n c e a b us e. ( c h e c k if a p pli c a bl e)
     4.          ✔
              G Y o u m ust m a k e r estit uti o n i n a c c or d a n c e wit h 1 8 U. S. C. § § 3 6 6 3 a n d 3 6 6 3 A or a n y ot h er st at ut e a ut h ori zi n g a s e nt e n c e of
                    r estit uti o n. ( c h e c k if a p pli c a bl e)
     5.         G✔ Y o u m ust c o o p er at e i n t h e c oll e cti o n of D N A as dir e ct e d b y t h e pr o b ati o n offi c er. ( c h e c k if a p pli c a bl e)
     6.         G✔ Y o u m ust c o m pl y wit h t h e r e q uir e m e nts of t h e S e x Off e n d er R e gistr ati o n a n d N otifi c a ti o n A ct ( 3 4 U. S. C. § 2 0 9 0 1, et s e q .) as
                    dir e ct e d b y t h e pr o b ati o n offi c er, t h e B ur e a u of Pris o ns, or a n y st at e s e x off e n d er r e gistr ati o n a g e n c y i n t h e l o c ati o n w h er e y o u
                    r esi d e, w or k, ar e a st u d e nt, or w er e c o n vi ct e d of a q u alif yi n g off e ns e. ( c h e c k if a p pli c a bl e)
     7.         ✔G Y o u m ust p arti ci p at e i n a n a p pr o v e d pr o gr a m f or d o m esti c vi ol e n c e. ( c h e c k if a p pli c a bl e)

     Y o u m ust c o m pl y wit h t h e st a n d ar d c o n diti o ns t h at h a v e b e e n a d o pt e d b y t his c o urt as w ell as wit h a n y ot h er c o n diti o ns o n t h e a tt a c h e d
     p a g e.




                                                                                                                                                                        I n cl u d e t hi s p pa ag ge e w wh he en n pri
                                                                                                                                                                                                                       printi
                                                                                                                                                                                                                           ntin ng g? ?
Pri nt t thihis s p a g e n o w               R e s et t thihis s p a g e                                                                                                                    Y Ye es s                 N No o
                                         Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 4 of 7
     A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                       S h e et 3 A — S u p er vis e d R el e as e
                                                                                                                                            J u d g m e nt — P a g e       44          of             7
                                                                                                                                                                                                      7
     D E F E N D A N T: CCESAR
                          E S A R EESPINOZA
                                      S PI N O Z A
     C A S E N U M B E R: 1:
                           1:19-cr-00641-GHW
                              1 9- cr- 0 0 6 4 1- G H W

                                                               S T A N D A R D C O N DI TI O N S O F S U P E R VI SI O N
     As p art of y o ur s u p er vis e d r el e as e, y o u m ust c o m pl y wit h t h e f oll o wi n g st a n d ar d c o n diti o ns of s u p er visi o n. T h es e c o n diti o ns are i m p os e d
     b e c a us e t h e y est a blis h t h e b asi c e x p e ct ati o ns f or y o ur b e h a vi or w hil e o n s u p er visi o n a n d i d e ntif y t h e mi ni m u m t o ols n e e d e d b y pr o b ati o n
     offi c ers t o k e e p i nf or m e d, r e p ort t o t h e c o urt a b o ut, a n d bri n g a b o ut i m pr o v e m e nts i n y o ur c o n d u ct a n d c o n diti o n.

     1.       Y o u m ust r e p ort t o t h e pr o b ati o n offi c e i n t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit hi n 7 2 h o urs o f y o ur
              r el e as e fr o m i mpris o n m e nt, u nl ess t h e pr o b ati o n offi c er i nstr u cts y o u t o r e p ort t o a diff er e nt pr o b ati o n offi c e or wit hi n a dif f er e nt ti m e
              fr a m e.
     2.       Aft er i niti all y r e p orti n g t o t h e pr o b ati o n offi c e, y o u will r e c ei v e i nstr u cti o ns fr o m t h e c o urt or t h e pr o b ati o n offi c er a b o ut h o w a n d
              w h e n y o u m ust r e p ort t o t h e pr o b ati o n offi c er, a n d y o u m ust r e p ort t o t h e pr o b ati o n offi c er as i nstr u ct e d.
     3.       Y o u m ust n ot k n o wi n gl y l e a v e t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit h o ut first g etti n g p er missi o n fr o m t h e
              c o urt or t h e pr o b ati o n offi c er.
     4.       Y o u m ust a ns w er tr ut hf ull y t h e q u esti o ns as k e d b y y o ur pr o b ati o n offi c er.
     5.       Y o u m ust li v e at a pl a c e a p pr o v e d b y t h e pr o b ati o n offi c er. If y o u pl a n t o c h a n g e w h er e y o u li v e or a n yt hi n g a b o ut y o ur li vi n g
              arr a n g e m e nts (s u c h as t h e p e o pl e y o u li v e wit h), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g
              t h e pr o b ati o n offi c er i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u mst a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2
              h o urs of b e c o mi n g a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
     6.       Y o u m ust all o w t h e pr o b ati o n offi c er t o visit y o u at a n y ti m e at y o ur h o m e or els e w h er e, a n d y o u m ust p er mit t h e pr o b ati o n of fi c er t o
              t a k e a n y it e ms pr o hi bit e d b y t h e c o n diti o ns of y o ur su p er visi o n t h at h e or s h e o bs er v es i n pl ai n vi e w.
     7.       Y o u m ust w or k f ull ti m e ( at l e ast 3 0 h o urs p er w e e k) at a l a wf ul t y p e of e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c us es y o u fr o m
              d oi n g s o. If y o u d o n ot h a v e f ull-ti m e e m pl o y m e nt y o u m ust tr y t o fi n d f ull-ti m e e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c us es
              y o u fr o m d oi n g s o. If y o u pl a n t o c h a n g e w h er e y o u w or k or a n yt hi n g a b o ut y o ur w or k (s u c h as y o ur p ositi o n or y o ur j o b
              r es p o nsi biliti es), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g t h e pr o b ati o n offi c er at l e ast 1 0
              d a ys i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u m st a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs of b e c o mi n g
              a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
     8.       Y o u m ust n ot c o m m u ni c at e or i nt er a ct wit h s o m e o n e y o u k n o w is e n g a g e d i n cri mi n al a cti vit y. If y o u k n o w s o m e o n e h as b e e n
              c o n vi ct e d of a f el o n y, y o u m ust n ot k n o wi n gl y c o m m u ni c at e or i nt e r a ct wit h t h at p ers o n wit h o ut first g etti n g t h e p er missi o n of t h e
              pr o b ati o n offi c er.
     9.       If y o u ar e arr est e d or q u esti o n e d b y a l a w e nf or c e m e nt offi c er, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs.
     1 0.     Y o u m ust n ot o w n, p oss ess, or h a v e a c c ess t o a fir e ar m, a mm u niti o n, d estr u cti v e d e vi c e, or d a n g er o us w e a p o n (i. e., a n yt hi n g t h at w as
              d esi g n e d, or w as m o difi e d f or, t h e s p e cifi c p ur p os e of c a usi n g b o d il y i nj ur y or d e at h t o a n ot h er p ers o n s u c h as n u n c h a k us or t as ers).
     1 1.     Y o u m ust n ot a ct or m a k e a n y a gr e e m e nt wit h a l a w e nf or c e m e n t a g e n c y t o a ct as a c o nfi d e nti al h u m a n s o ur c e or i nf or m a nt wit ho ut
              first g etti n g t h e p er missi o n of t h e c o urt.
     1 2.      Y o u m ust f oll o w t h e i nstr u cti o ns of t h e pr o b ati o n offi c er r el at e d t o t h e c o n diti o ns of s u p er visi o n.




     U. S. P r o b ati o n Offi c e Us e O nl y
     A U. S. pr o b ati o n offi c er h as i nstr u ct e d m e o n t h e c o n diti o ns s p e cifi e d b y t h e c o urt a n d h as pr o vi d e d m e wit h a writt e n c o p y of t his
     j u d g m e nt c o nt ai ni n g t h es e c o n diti o ns. F or f urt h er i nf or m ati o n r e g ar di n g t h es e c o n diti o ns, s e e O v er vi e w of Pr o b ati o n a n d S u p er vis e d
     R el e as e C o n diti o ns , a v ail a bl e at: w w w. us c o urts. g o v .


     D ef e n d a nt's Si g n at ur e                                                                                                                        D at e




                                                                                                                                                                       Include
                                                                                                                                                                       I n cl u d e this
                                                                                                                                                                                    t hi s page
                                                                                                                                                                                           p a g e when
                                                                                                                                                                                                   w h e n printing?
                                                                                                                                                                                                           pri nti n g ?
Print
Pri nt this
       t hi s page
              p a g e now
                      no w                 Reset
                                           R e s et tthis
                                                      hi s ppage
                                                             age                                                                                                                        Yes
                                                                                                                                                                                        Yes               No
                                                                                                                                                                                                          No
     A O 2 4 5 B ( R e v. 0 9/ 1 9)
                                         Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 5 of 7
                                      J u d g m e nt i n a Cri mi n al C as e
                                       S h e et 3 D — S u p er vis e d R el e as e
                                                                                                                                                               J u d g m e nt — P a g e    5
                                                                                                                                                                                           5         of               77
     D E F E N D A N T: CESAR
                        C E S A R ESPINOZA
                                    E S PI N O Z A
     C A S E N U M B E R: 1:19-cr-00641-GHW
                           1: 1 9- cr- 0 0 6 4 1- G H W

                                                                   S P E CI A L C O N DI TI O N S O F S U P E R VI SI O N
       The
       T h e defendant
               d ef e n d a nt shall
                                 s h all submit
                                          s u b mit hishi s person,
                                                              p er s o n, anda n d aany    property,
                                                                                      n y pr   o p ert y, rresidence,
                                                                                                             e si d e n c e, vvehicle,
                                                                                                                               e hi cl e, ppapers,
                                                                                                                                               a p er s, ccomputer,
                                                                                                                                                             o m p ut er, ot other
                                                                                                                                                                                h er elelectronic
                                                                                                                                                                                          e ctr o ni c
       communication,
       c o m m u ni c ati o n, datad at a storage
                                            st or a g e devices,
                                                          d e vi c e s, cloud        storage
                                                                           cl o u d st  or a g e oror mmedia,
                                                                                                         e di a, aand      effects
                                                                                                                      n d eff  e ct s ttoo aa ssearch
                                                                                                                                                  e ar c h bby y aany
                                                                                                                                                                    n y UUnited
                                                                                                                                                                           nit e d StStates
                                                                                                                                                                                        at e s Pr Probation
                                                                                                                                                                                                     o b ati o n
       Officer,
       Offi c er, and
                    a n d if nneeded,
                                 e e d e d, witwithh ttheh e aassistance
                                                                s si st a n c e ofof aany
                                                                                        n y llawa w eenforcement.
                                                                                                      nf or c e m e nt. TThe  h e ssearch
                                                                                                                                      e ar c h iiss ttoo bbee cconducted
                                                                                                                                                                 o n d u ct e d wwhen
                                                                                                                                                                                    h e n tthere
                                                                                                                                                                                               h er e iiss
       reasonable
       r e a s o n a bl e suspicion
                           s u s pi ci o n concerning
                                             c o n c er ni n g violation
                                                                  vi ol ati o n ofof aa condition
                                                                                         c o n diti o n of
                                                                                                         of supervision
                                                                                                             s u p er vi si o n oror unlawful
                                                                                                                                       u nl a wf ul conduct
                                                                                                                                                      c o n d u ct byb y the
                                                                                                                                                                          t h e person
                                                                                                                                                                                p er s o n bbeing
                                                                                                                                                                                                ei n g
       supervised.
       s u p er vi s e d. Failure
                             F ail ur e tot o submit
                                               s u b mit totoa  a search
                                                                    s e ar c h may
                                                                                 m a y be     grounds
                                                                                         b e gr   o u n d s ffor
                                                                                                               or rrevocation        of rrelease.
                                                                                                                    e v o c ati o n of      el e a s e. TThe h e ddefendant
                                                                                                                                                                    ef e n d a nt sshall
                                                                                                                                                                                      h all wwarn
                                                                                                                                                                                                ar n aany ny
       occupants
       o c c u p a nt s that
                         t h at the
                                 t h e premises
                                        pr e mi s e s maym a y be  b e ssubject
                                                                          u bj e ct ttoo ssearches
                                                                                            e ar c h e s ppursuant
                                                                                                            ur s u a nt ttoo tthis
                                                                                                                                hi s ccondition.
                                                                                                                                        o n diti o n. AAny n y ssearch
                                                                                                                                                                  e ar c h sshall
                                                                                                                                                                               h all bbee cconducted          at aa
                                                                                                                                                                                              o n d u ct e d at
       reasonable
       r e a s o n a bl e time
                           ti m e and
                                    a n d in
                                           ina  a reasonable
                                                   r e a s o n a bl e manner.
                                                                        m a n n er.

       The
       T h e defendant
             d ef e n d a nt shall
                             s h all be
                                     b e ssupervised
                                           u p er vi s e d iinn hi
                                                                his  district
                                                                   s di         of rresidence.
                                                                        stri ct of   e si d e n c e.

       The
       T h e defendant
             d ef e n d a nt shall
                             s h all obey
                                     o b e y tthe
                                               h e iimmigration
                                                      m mi gr ati o n llaws
                                                                         a w s aand
                                                                                 n d ccomply    with
                                                                                       o m pl y wit h tthe  directives
                                                                                                        h e dir             of iimmigration
                                                                                                                e cti v e s of                    officials.
                                                                                                                                  m mi gr ati o n offi ci al s.

       The
       T h e defendant
              d ef e n d a nt shall
                               s h all be
                                        b e mmonitored
                                               o nit or e d bby y aactive
                                                                     cti v e GGPS
                                                                                P S mmonitoring
                                                                                         o nit ori n g oror aany    other
                                                                                                               n y ot  h er llocation
                                                                                                                                o c ati o n mmonitoring
                                                                                                                                              o nit ori n g ttechnology          directed
                                                                                                                                                                e c h n ol o g y dir e ct e d bbyy tthe
                                                                                                                                                                                                      he
       probation       officer
       pr o b ati o n offi c er fforor aa pperiod
                                            eri o d ofof 66 mmonths
                                                              o nt h s aand n d sshall
                                                                                   h all aabide
                                                                                            bi d e bby   all ttechnology
                                                                                                      y all    e c h n ol o g y rrequirements.
                                                                                                                                   e q uir e m e nt s. TTheh e ddefendant
                                                                                                                                                                   ef e n d a nt sshall
                                                                                                                                                                                    h all ppay    all or
                                                                                                                                                                                             a y all  or
       part
       p art of
              of the
                  t h e costs
                        c o st s of
                                 of participation
                                      p arti ci p ati o n in
                                                          i n the
                                                              t h e location
                                                                    l o c ati o n monitoring
                                                                                  m o nit ori n g program
                                                                                                     pr o gr a m aas    directed
                                                                                                                     s dir  e ct e d bby y tthe
                                                                                                                                              h e CCourt
                                                                                                                                                    o urt aandn d tthe    probation
                                                                                                                                                                      h e pr              officer.
                                                                                                                                                                             o b ati o n offi  c er.

       The
       T h e form
              f or m ofof location
                           l o c ati o n monitoring
                                         m o nit ori n g required
                                                            r e q uir e d pursuant
                                                                           p ur s u a nt to
                                                                                          t o the
                                                                                              t h e foregoing
                                                                                                    f or e g oi n g ccondition
                                                                                                                        o n diti o n sshall
                                                                                                                                        h all bbe    utilized
                                                                                                                                                  e utili  z e d ttoo mmonitor
                                                                                                                                                                         o nit or ttheh e ffollowing
                                                                                                                                                                                            oll o wi n g
       restriction
       r e stri cti o n on
                        o n tthe
                               h e ddefendant’s
                                      ef e n d a nt’ s mmovements
                                                          o v e m e nt s iinn tthe h e ccommunity
                                                                                         o m m u nit y aas  s wwell
                                                                                                                 ell aas    other
                                                                                                                         s ot   h er ccourt-imposed
                                                                                                                                        o urt-i m p o s e d cconditions           of rrelease.
                                                                                                                                                                  o n diti o n s of     el e a s e. FFor
                                                                                                                                                                                                       or tthehe
       first
       fir st 6
              6 months
                 m o nt h s ofof the
                                   t h e defendant’s
                                         d ef e n d a nt’ s term
                                                              t er m of
                                                                      of supervised
                                                                          s u p er vi s e d rrelease,
                                                                                               el e a s e, tthe
                                                                                                              h e ddefendant
                                                                                                                    ef e n d a nt iiss rrestricted
                                                                                                                                           e stri ct e d ttoo hi
                                                                                                                                                              hiss rresidence        at all
                                                                                                                                                                      e si d e n c e at  all ti
                                                                                                                                                                                              times
                                                                                                                                                                                                  m e s eexcept
                                                                                                                                                                                                          x c e pt
       for
       f or employment,
            e m pl o y m e nt, education,
                                   e d u c ati o n, religious
                                                     r eli gi o u s sservices,
                                                                      er vi c e s, mmedical
                                                                                      e di c al oror mmental
                                                                                                        e nt al hhealth
                                                                                                                     e alt h trtreatment,        attorney
                                                                                                                                   e at m e nt, att   or n e y vivisits,
                                                                                                                                                                   sit s, CCourt
                                                                                                                                                                              o urt aappearances,
                                                                                                                                                                                       p p e ar a n c e s,
       Court-ordered
       C o urt- or d er e d oobligations,          or ot
                                 bli g ati o n s, or    other
                                                           h er aactivities      pre-approved
                                                                   cti viti e s pr  e- a p pr o v e d bby y tthe    probation
                                                                                                               h e pr                 officer.
                                                                                                                       o b ati o n offi   c er.




                                                                                                                                                                               Include
                                                                                                                                                                               I n cl u d e this
                                                                                                                                                                                            t hi s page
                                                                                                                                                                                                   p a g e when
                                                                                                                                                                                                           w h e n printing?
                                                                                                                                                                                                                   pri nti n g ?
Print
Pri nt this
       t hi s page
              p a g e now
                      no w                 Reset
                                           R e s et tthis
                                                      hi s ppage
                                                             age                                                                                                                                Yes
                                                                                                                                                                                                Yes                    No
                                                                                                                                                                                                                       No
                                         Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 6 of 7
     A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                      S h e et 5 — Cri mi n al M o n et ar y P e n alti es
                                                                                                                                                                 J u d g m e nt — P a g e         6            of                 7
      D E F E N D A N T: C E S A R E S PI N O Z A
      C A S E N U M B E R: 1: 1 9- cr- 0 0 6 4 1- G H W
                                                                          C RI MI N A L M O N E T A R Y P E N A L TI E S
              T h e d ef e n d a nt m ust p a y t h e t ot al cri mi n al m o n et ar y p e n alti es u n d er t h e s c h e d ul e of p a y m e nts o n S h e et 6.

                                      Ass ess m e nt                     R estit uti o n                          Fi n e                            A V A A Ass ess m e nt *                    J V T A Ass ess m e nt * *
      T O T A LS                $     1 0 0. 0 0                     $                                         $ 0. 0 0                           $ 0. 0 0                                    $ 0. 0 0


      G✔      T h e d et er mi n ati o n of r estit uti o n is d ef err e d u ntil                                     . A n A m e n d e d J u d g m e nt i n a Cri mi n al C as e ( A O 2 4 5 C)                            will b e
              e nt er e d aft er s u c h d et er mi n ati o n.

      G✔      T h e d ef e n d a nt m ust m a k e r estit uti o n (i n cl u di n g c o m m u nit y r es tit uti o n) t o t h e f oll o wi n g p a y e es i n t h e a m o u nt list e d b el o w.

              If t h e d ef e n d a nt m a k es a p arti al p a y m e nt, e a c h p a y e e s h all r e c eiv e a n a p pr o xi m at el y pr o p orti o n e d p a y m e nt, u nl ess s p e cifi e d ot h er wis e i n
              t h e pri orit y or d er or p er c e nt a g e p a y m e nt c ol u m n b el o w. H o w ev er, p urs u a nt t o 1 8 U. S. C. § 3 6 6 4(i), all n o nf e d er al vi cti ms m ust b e p ai d
              b ef or e t h e U nit e d St at es is p ai d.

      N a m e of P a y e e                                                                        T ot al L oss * * *                             R estit uti o n O r d e r e d             P ri o rit y o r P e r c e nt a g e




      T O T A LS                                           $                                          0. 0 0               $                                    0. 0 0


      G✔       R estit uti o n a m o u nt or d er e d p urs u a nt t o pl e a a gr e e m e nt $

      G✔       T h e d ef e n d a nt m ust p a y i nt er est o n r estit uti o n a n d a fi n e of m or e t h a n $ 2, 5 0 0, u nl ess t h e r estit uti o n or fi n e is p ai d i n f ull bef or e t h e
               fift e e nt h d a y aft er t h e d at e of t h e j u d g m e nt, p urs u a nt t o 1 8 U.S. C. § 3 6 1 2(f). All of t h e p a y m e nt o pti o ns o n S h e et 6 m a y b e s u bj e ct
               t o p e n alti es f or d eli n q u e n c y a n d d ef a ult, p urs u a nt t o 1 8 U. S. C. § 3 6 1 2( g).

      G✔       T h e c o urt d et er mi n e d t h at t h e d ef e n d a nt d o es n ot h a v e t h e a bilit y t o p a y i nt er est a n d it is or d er e d t h at:

               G✔     t h e i nt er est r e q uir e m e nt is w ai v e d f or t h e              G✔         fi n e    G✔       r estit uti o n.

               G✔     t h e i nt er est r e q uir e m e nt f or t h e          G✔       fi n e         G✔       r estit uti o n is m o difi e d as f oll o ws:

      * A m y, Vi c k y, a n d A n d y C hil d P or n o gr a p h y Vi cti m Assist a n c e A ct of 2 0 1 8, P u b. L. N o. 1 1 5- 2 9 9.
      * * J usti c e f or Vi cti ms of Tr affi c ki n g A ct of 2 0 1 5, P u b. L. N o. 1 1 4- 2 2.
      * * * Fi n di n gs f or t h e t ot al a m o u nt of l oss es ar e r e q uir e d u n d er C h a pt ers 1 0 9 A, 1 1 0, 1 1 0 A, a n d 1 1 3 A of Titl e 1 8 f or off e ns es c o m m itt e d o n
      or aft er S e pt e m b er 1 3, 1 9 9 4, b ut b ef or e A pril 2 3, 1 9 9 6.


                                                                                                                                                                                        I n cl u d e t hi s p pa ag ge e w wh he en n pri
                                                                                                                                                                                                                                       printi
                                                                                                                                                                                                                                           ntin ng g? ?
Pri nt t thihis s p a g e n o w             R e s et t thihis s p a g e                                                                                                                                      Y Ye es s                N No o
     A O 2 4 5 B ( R e v. 0 9/ 1 9)
                                           Case 1:19-cr-00641-GHW Document 37 Filed 07/10/20 Page 7 of 7
                                      J u d g m e nt i n a Cri mi n al C as e
                                       S h e et 6 — S c h e d ul e of P a y m e nts

                                                                                                                                                                       J u d g m e nt — P a g e        7           of             7
      D E F E N D A N T: C E S A R E S PI N O Z A
      C A S E N U M B E R: 1: 1 9- cr- 0 0 6 4 1- G H W

                                                                                           S C H E D U L E OF P A Y M E N TS

      H a vi n g ass ess e d t h e d ef e n d a nt’s a bilit y t o p a y, p a y m e nt of t h e t ot al cri mi n al m o n et ar y p e n alti es is d u e as f oll o ws:

      A        G✔       L u m p s u m p a y m e nt of $                                                d u e i m m e di at el y, b al a n c e d u e

                        G✔        n ot l at er t h a n                                                       , or
                        G✔        i n a c c or d a n c e wit h G✔         C,          G✔    D,        G✔      E, or         G✔ F b el o w; or
      B        G✔       P a y m e nt t o b e gi n i m m e di at el y ( m a y b e c o m bi n e d wit h                   G✔ C,            G✔ D, or         G✔ F b el o w); or
      C        G✔       P a y m e nt i n e q u al                               ( e. g., w e e kl y, m o nt hl y, q u art erl y) i nst all m e nts of $                       o v er a p eri o d of
                                              ( e. g., m o nt hs or y e ars) , t o c o m m e n c e                             ( e. g., 3 0 or 6 0 d a ys) aft er t h e d at e of t his j u d g m e nt; or

      D        G✔       P a y m e nt i n e q u al                               ( e. g., w e e kl y, m o nt hl y, q u art erl y) i nst all m e nts of $                       o v er a p eri o d of
                                              ( e. g., m o nt hs or y e ars) , t o c o m m e n c e                             ( e. g., 3 0 or 6 0 d a ys) aft er r el e as e fr o m i m pris o n m e nt t o a
                        t er m of s u p er visi o n; or

      E        G✔       P a y m e nt d uri n g t h e t er m of s u p er vis e d r el e as e will c o m m e n c e wit hi n                     ( e. g., 3 0 or 6 0 d a ys) aft er r el e as e fr o m
                        i m pris o n m e nt. T h e c o urt will s et t h e p a y m e nt pl a n b as e d o n a n ass ess m e nt of t h e d ef e n d a nt’s a bilit y t o p a y at t h at ti m e; or

      F        G✔       S p e ci al i nstr u cti o ns r e g ar di n g t h e p a y m e nt of cri mi n al m o n et ar y p e n alti es:
                         T h e ss pp ee cici alal a s s e s s m e nt i in nt th hee a m o u nt of $ 1 0 0. 0 0 d oll ar s ss hh all
                                                                                                                                all b e p ai d i i m m m me edidiatatelely.y.




      U nl ess t h e c o urt h as e x pr essl y or d er e d ot h er wis e, if t his j u d g m e n t i m p os es i m pris o n m e nt, p a y m e nt of cri mi n al m o n et ar y p e n alti es is d u e d uri n g
      t h e p eri o d of i m pris o n m e nt. All cri mi n al m o n et ar y p e n alti es, e xc e pt t h os e p a y m e nts m a d e t hr o u g h t h e F e d er al B ur e a u of Pris o ns’ I n m at e
      Fi n a n ci al R es p o nsi bilit y Pr o gr a m, ar e m a d e t o t h e cl er k of t h e c o urt.

      T h e d ef e n d a nt s h all r e c ei v e cr e dit f or all p a y m e nts pr e vi o us l y m a d e t o w ar d a n y cri mi n al m o n et ar y p e n alti es i m p os e d.



      G✔       J oi nt a n d S e v er al

               C as e N u m b er
               D ef e n d a nt a n d C o- D ef e n d a nt N a m es                                                                         J oi nt a n d S e v er al                       C orr es p o n di n g P a y e e,
               (i n cl u di n g d ef e n d a nt n u m b er)                                      T ot al A m o u nt                               A m o u nt                                      if a p pr o pri at e




      G✔       T h e d ef e n d a nt s h all p a y t h e c ost of pr os e c uti o n.

      G✔       T h e d ef e n d a nt s h all p a y t h e f oll o wi n g c o urt c ost(s):

      G✔       T h e d ef e n d a nt s h all f orf eit t h e d ef e n d a nt’s i nt er est i n t h e f oll o wi n g pr o p ert y t o t h e U nit e d St at es:



      P a y m e nts s h all b e a p pli e d i n t h e f oll o wi n g or d er: ( 1) ass ess m e nt, ( 2) r estit uti o n pri n ci p al, ( 3) r estit uti o n i nt er est, ( 4) A V A A ass ess m e nt,
      ( 5) fi n e pri n ci p al, ( 6) fi n e i nt er est, ( 7) c o m m u nit y r estit uti o n, ( 8) J V T A ass ess m e nt, ( 9) p e n alti es, a n d ( 1 0) c osts, i n cl u di n g c ost of
      pr os e c uti o n a n d c o urt c osts.


                                                                                                                                                                                      I n cl u d e t hi s p pa ag ge e w wh he en n pri
                                                                                                                                                                                                                                     printi
                                                                                                                                                                                                                                         ntin ng g? ?
Pri nt t thihis s p a g e n o w              R e s et t thihis s p a g e                                                                                                                                   Y Ye es s               N No o
